Citation Nr: 1422253	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a nervous condition, also claimed as depression, anxiety, mood swings, prescription medications dependence, panic attacks, and functional instability, and, if so, whether service connection for an acquired psychiatric disorder is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case lies with the RO in Waco, Texas.

In August 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the August 2013 Board hearing transcript and VA treatment records dated to January 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board notes that the agency of original jurisdiction (AOJ) considered VA treatment records dated through August 2012 in the October 2012 supplemental statement of the case.  While the AOJ has not considered the more recently dated VA treatment records, as the Board herein reopens his claims for service connection for a nervous condition and a back disorder, there is no prejudice to him in the Board considering such records in the instant decision.  Moreover, as the merits of such claims are being remanded, the AOJ will have an opportunity to consider such newly received records in the readjudication of the Veteran's claims.

The reopened issues of entitlement to service connection for an acquired psychiatric disorder and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in June 1996 and issued in July 1996, the RO denied the Veteran's claims of entitlement to service connection for a nervous condition and a back disorder.

2.  Evidence added to the record since the final July 1996 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a nervous condition and a back disorder.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service connection for a nervous condition and a back disorder is final.  38 U.S.C.A. § 7015(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a nervous condition and a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

In a June 1996 rating decision that was issued in July 1996, the RO denied service connection for a nervous condition and a back disorder.  At such time, the RO considered the Veteran's service treatment records, VA treatment records dated from February 1995 to October 1995, and a February 1996 report from O. Smith, D.C.  As relevant to the Veteran's claim for service connection for a nervous condition, the RO noted that his service treatment records were negative for a diagnosis, treatment, or other findings referable to such disorder.  The RO further found that a psychosis did not manifest to a compensable degree within one year of service.  In this regard, the RO observed that, in service, the Veteran was noted to have a passive aggressive personality disorder, which was a congenital or developmental defect, and such was not aggravated beyond normal progression by service and there was no development of a superimposed disability.  Regarding the Veteran's claim for a back disorder, the RO noted that his service treatment records were negative for a diagnosis, treatment, or other findings referable to such disorder.  The RO further observed that the February 1996 report from O. Smith, D.C., reflected that the Veteran was treated for back problems since November 1984 with a history of an injury in 1979.  Therefore, the RO determined that service connection for a nervous condition and a back disorder was not warranted.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 

an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In July 1996, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for a nervous condition and a back disorder was received until March 2011, when VA received his application to reopen such claims. Therefore, the July 1996 rating decision is final with respect to both issues.  38 U.S.C.A. § 7015(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a nervous condition and a back disorder was received prior to the expiration of the appeal period stemming from the July 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received since the July 1996 rating decision includes VA treatment records dated from January 1996 to January 2014; an August 2011 VA mental disorders examination report that addressed the relationship between the Veteran's alleged psychiatric disorder and his service; a May 2012 VA spine examination report that addressed the etiology of the Veteran's back disorder; and written statements from the Veteran and his testimony at the August 2013 Board hearing.

Through written statements, the Veteran reported that in service, he was given Darvon as pain medication and developed allergic reaction and addiction to the drug.  During the August 2013 Board hearing, he testified that he initially experienced low back pain in service while in basic training and continued to have intermittent back pain ever since that time.  He believes that running and carrying of heavy weight on the back required in the military training caused his current back condition.  He further stated that he was treated for back pain with the narcotic Darvon and, while taking Darvon, he felt as though it lowered his inhibitions and he engaged in a homosexual relationship.  He claimed that this experience has negatively affected him psychiatrically since that time and therefore, his current psychiatric problems are related to such relationship.

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran has currently diagnosed psychiatric and back disorders related to service, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the issues of entitlement to service connection for a nervous condition and a back disorder.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a nervous condition is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims of entitlement to service connection for an acquired psychiatric disorder and a back disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, at the August 2013 Board hearing, the Veteran testified that he saw a counselor named C. Attar at the El Paso Community College at Valle Verde campus in the Student Center for Disabilities.  However, records relating to these psychiatric treatments are not included in the Veteran's claims file.  The Veteran also reported that he received private chiropractic treatments from Dr. French for his back disorder and wished to submit these treatment records in support of his claim on appeal.  The record was held open for 60 days until October 6, 2013 to allow time for submission of additional medical evidence.  In correspondence dated October 2013, the Veteran requested another 90 days to obtain this evidence.  However, to date, he has not submitted additional evidence.  Thus, a remand is necessary to attempt to obtain such records.     

The Veteran also testified during the August 2013 Board hearing that, after separation from service, he worked as a bus drive for 30 years and, sometime in 1998, he sustained a back injury at work, which aggravated his preexisting back condition.  He indicated that he filed a disability claim regarding this injury.  Therefore, any worker's compensation determinations, or any corresponding medical or employment records are clearly relevant to the Veteran's claim on appeal, and should be obtained and associated with claims file.  

The Board further finds that a remand is necessary in order to obtain addendum opinions regarding the etiology of the Veteran's claimed psychiatric disorder.  In this regard, an August 2011 VA psychiatric examination revealed diagnoses of polysubstance dependence, sustained remission; enuresis; and personality disorder, not otherwise specified with histrionic, dependent features.  The examiner opined that the Veteran's psychiatric disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiner noted that the Veteran endorsed a history of substance abuse starting at age 14 that did not increase or change during his time in service or as a result of any particular incidents that occurred in the service.  Additionally, the examiner noted that the Veteran reported that he experienced anxiety and depression from a very young age, and attributed such to experiences that occurred prior to his military service.  The examiner concluded that, based on the Veteran's history, his difficulties were clearly related to experiences that occurred prior to service.  In light of such conclusion, the Board finds that a remand is necessary in order for the examiner to provide an addendum opinion as to whether there is clear and unmistakable evidence that the Veteran's current acquired psychiatric disorder preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service.  Moreover, the examiner should consider the Veteran's August 2013 Board hearing testimony that taking Darvon during military service, he felt as though it lowered his inhibitions and he engaged in a homosexual relationship, which ultimately led to his psychiatric problems.   

Likewise, the Board finds that a remand is necessary in order to obtain addendum opinions regarding the etiology of the Veteran's claimed back disorder.  In this regard, a May 2012 VA spine examination revealed a diagnosis of arthritis of the lumbar spine (mild degenerative spondylosis).  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiner noted that recent treatment records failed to reveal that the Veteran had been diagnosis with chronic back problems, had been seen clinically for complaints specific to chronic back problems, had been continuously treated for, or complained of, chronic back problems while in service or throughout the years after discharge from service.  The examiner further concluded that the most likely reason for the Veteran's current back condition was the various occupational microtrauma to his low back after discharge from service with an additional component of diabetic, malrotated left kidney.  However, at his August 2013 Board hearing, the Veteran testified that he initially experienced low back pain in service while in basic training and continued to have intermittent back pain ever since that time.  He believes that running and carrying of heavy weight on the back required in the military training caused his current back condition.  Therefore, a remand is necessary to obtain an addendum opinion in light of the Veteran's statements pertaining to an in-service injury and continuity of symptomatology. 

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence of record, to include all evidence associated with the record subsequent to the issuance of the October 2012 supplemental statement of the case.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran to identify and provide release forms for private treatment records, specifically to include records from his former counselor at El Paso Community College at Valle Verde campus's Student Center for Disabilities, and from his private chiropractor, Dr. French.  Thereafter, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any necessary information, to include any needed authorization forms, from the Veteran, contact the appropriate agency to obtain a copy of all determinations associated with any claim for worker's compensation benefits, as well as all medical and employment records relied upon in making the determination(s), in regard to the Veteran's occupational back injury in 1998.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's August 2011 psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a) For each currently diagnosed acquired psychiatric disorder, did such clearly and unmistakably pre-exist the Veteran's service? 

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  The examiner should consider the Veteran's August 2013 Board hearing testimony that taking Darvon during military service, he felt as though it lowered his inhibitions and he engaged in a homosexual relationship, which ultimately led to his psychiatric problems.

b)  For any currently diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

A detailed rationale for all opinions given should be provided.

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's May 2012 spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion as to whether the Veteran's back disorder, diagnosed as arthritis of the lumbar spine (mild degenerative spondylosis), is at least as likely as not (a 50 percent or higher probability) related to his military service?  The examiner should consider the Veteran's August 2013 Board hearing testimony that he initially experienced low back pain in service while in basic training and continued to have intermittent back pain ever since that time.  He believes that running and carrying of heavy weight on the back required in the military training caused his current back condition.  

A detailed rationale for all opinions given should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record subsequent to the issuance of the October 2012 supplemental statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


